      Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
PENSKE MEDIA CORPORATION,                                      :
                                                               :
                                                               :   No. 1:20-CV-04583 (MKV)
                                             Plaintiff,        :
                                                               :
                                                               :   [PROPOSED PARTIALLY
                                                               :   SEALED] AMENDED
                           v.                                  :   COMPLAINT
                                                               :
SHUTTERSTOCK, INC.                                             :
                                                               :
                                             Defendant.        :
---------------------------------------------------------------x

                                            COMPLAINT

        Plaintiff Penske Media Corporation (“PMC”), by its attorneys, for its Complaint

against Defendant Shutterstock, Inc., respectfully alleges as follows:

                                   NATURE OF THE ACTION

        1.       Penske Media Corporation brings this action to remedy Defendant

Shutterstock, Inc.’s cynical and pretextual invocation of the COVID-19 pandemic to re-

write and terminate an agreement that Shutterstock has successfully used to transform

itself – on PMC’s back – from a provider of low value “stock” photographs to a purveyor

of prestigious news and editorial content. In addition to its wrongful termination of the

parties’ agreement, Shutterstock breached the contract by refusing to send photographers

to cover and photograph various PMC-hosted events on PMC’s behalf, which

Shutterstock was obligated to do under the agreement to generate additional editorial

content that PMC would own. Shutterstock also violated the covenant of good faith and

fair dealing inherent in the parties’ agreement by capturing photographs at various third

party events for itself and not for PMC to own, as contemplated by the agreement, and
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 2 of 25




thereby diverting value away from PMC’s photograph collection. PMC also brings this

action for copyright infringement based on Shutterstock’s continued exploitation of

PMC’s photographs even after Shutterstock wrongfully terminated the agreement from

which Shutterstock’s exploitation rights emanate. PMC, finally, brings this action to

remedy Shutterstock’s practice of using on its website and transmitting to others false

copyright information identifying itself as the copyright owner of at least 2,300

photographs owned by PMC—in rampant violation of Section 1202 of the United States

Copyright Act.

       2.      In June 2015, the parties entered into an Archive & Event Hosting and

Licensing Agreement. The agreement provided Shutterstock exclusive worldwide rights

to license millions of photographic images from a trove of important media publications

owned by PMC, including the legendary Hollywood publication Variety and the fashion

bible Women’s Wear Daily (and PMC also gave Shutterstock access to images from the

subsequently added music icon Rolling Stone). The agreement also allowed Shutterstock

to leverage PMC’s insider access to fashion runways, exclusive celebrity parties, and

Hollywood events like the Golden Globe and Academy Awards, as well as events, galas,

summits, and conferences produced by PMC and its subsidiaries annually, in order to

capture additional images to license to the world’s media.

       3.      Shutterstock has no valid basis to exploit the COVID-19 pandemic to walk

away from its contractual obligations. Shutterstock contends that PMC has been unable

to “perform” under the parties’ agreement because the COVID-19 pandemic has resulted

in the cancellation of events, which Shutterstock intended to attend and photograph (for

PMC), and to license the resulting photographs (on PMC’s behalf). But PMC has no




                                             2
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 3 of 25




contractual obligation to ensure that any such events are held or occur. Rather, PMC is

obligated only to ensure that Shutterstock photographers are given access to attend and

photograph those events on PMC’s behalf, when and if those events are held.

       4.      Shutterstock also contends that the pandemic purportedly rendered

“worthless” its agreement with PMC because live, in person events that Shutterstock

intended to photograph under the deal have been cancelled or postponed. But in making

this contention, Shutterstock ignores that, even with the impacts of COVID-19, which are

likely temporary, it has earned tremendous benefits under the parties’ agreement for the

past five years, and that, absent Shutterstock’s wrongful termination, Shutterstock would

have continued to enjoy many of the key benefits under that deal, including the

unrestricted right to license the millions of photographs in the PMC collection and to

attend and photograph other events that continue to be scheduled within the parameters of

COVID-19.

       5.      Indeed, Shutterstock itself trumpeted the deal in a 2015 press release as

giving it needed “credibility” to break out of the “stock” photo space, thus recognizing

that the deal put Shutterstock “on the map” in the United States market as a source of

high-quality and prestigious fashion and celebrity photographs, all of which allowed

Shutterstock to attract new partners and content and build its business in the news and

editorial space. Shutterstock, moreover, already has benefitted from millions of images

contained in PMC’s photograph collection, including photographs contained in PMC’s

historic archive plus the hundreds of thousands more taken by both PMC and

Shutterstock during the past five years. Shutterstock continuously exploited and licensed

these photographs throughout the period, including after COVID-19 restrictions were




                                             3
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 4 of 25




implemented and could have continued to exploit and license under the terms of the

parties’ deal had it not wrongfully terminated the Archive & Event Agreement.

       6.      Having successfully extracted these invaluable benefits from its agreement

with PMC, Shutterstock decided to jettison the deal as part of a recently announced cost-

cutting plan, having nothing to do with the virus. Simply put, Shutterstock wrongfully

terminated the agreement to avoid paying PMC



        and therefore to help reduce Shutterstock’s expenses and shore up its revenues so

that this public company may continue to pay healthy dividends to its shareholders.

       7.      PMC believes that anyone truly harmed by COVID-19 – individuals and

businesses alike – deserves all the assistance that governments, courts, and private

individuals and institutions can provide. Like other businesses, the virus has impacted

PMC’s operations, as well as the lives of PMC’s employees, and PMC has not hesitated

to bring valuable assistance to those in need, including through Hail the Heroes, a PMC-

lead initiative to raise funds for Team Rubicon and its #NeighborsHelpingNeighbors

efforts around the COVID-19 crisis.

       8.      Shutterstock, however, is not among those genuinely aggrieved by

COVID-19. Indeed, Shutterstock announced at the end of April, and approximately two

weeks before serving PMC with its termination notice, that it was well positioned

financially with $296 million in cash and no debt and expects to produce significant

earnings and free cash flow in 2020, in no small part due to the groundbreaking deal with

PMC that Shutterstock admits allowed it to “accelerate [its] progress in editorial

imagery.”




                                             4
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 5 of 25




       9.      Having reaped benefits under the parties’ agreement for half a decade,

Shutterstock shamelessly seeks to capitalize on a national tragedy to avoid paying PMC

the upcoming annual advance to which PMC is entitled under the parties’ deal. PMC

brings this action to remedy that and the other wrongs addressed below.

                                     THE PARTIES

       10.     Plaintiff PMC is a digital media, publishing, and information services

company. It publishes more than 20 digital and print brands covering the entertainment

and fashion industries, including Women’s Wear Daily (“WWD”), Variety, Deadline

Hollywood, Rolling Stone, and others. It owns and controls a vast, and constantly

growing photograph collection related to these publications, including images from its

legendary, 100-years-old publications Variety and WWD.

       11.     Defendant Shutterstock, Inc. is a company that owns and operates a

website that historically has licensed commercial digital imagery to third parties on

behalf of photographers and other content owners. Commercial digital imagery consists

of photographs, known as “stock” photographs, as well as illustrations and videos that

companies use in their visual communications, such as websites, digital and print

marketing materials, corporate communications, and publications.

                            JURISDICTION AND VENUE

       12.     This Court has subject jurisdiction over PMC’s claims of copyright

infringement and violations of the Digital Millennium Copyright Act under 17 U.S.C.

§§ 1331 and 1338(a). This Court has subject matter jurisdiction over PMC’s contract

claims under 28 U.S.C. § 1367 because these claims are so related to the claims in the




                                             5
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 6 of 25




action within this Court’s original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.

       13.     The Court has personal jurisdiction over Shutterstock because

Shutterstock’s principal place of business is located within the State of New York and

because Shutterstock consented in the agreement at issue to the exclusive jurisdiction of

the federal and state courts located in New York.

       14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

1400(a), because Shutterstock’s principal place of business is located, and thus

Shutterstock resides in this District, and because Shutterstock waived in the agreement at

issue any and all objections to venue in the federal and state courts located in New York.

                              FACTUAL ALLEGATIONS

       15.     In June 2015, PMC and Shutterstock entered into the Archive & Event

Image Hosting and Licensing Agreement (the “Archive & Event Agreement”), effective

as of July 1, 2015.

       16.     As evidenced by the document’s very title, the Archive & Event

Agreement provides Shutterstock with two distinct benefits. On the “Archive” side of the

deal, Shutterstock obtained exclusive worldwide rights to license photographs contained

in PMC’s massive photograph collection, which includes fashion, celebrity and event

images, created over the last 100+ years, from PMC’s publications, including the

legendary Variety and WWD publications (and PMC also gave Shutterstock access to

Rolling Stone), and which has grown since the contract’s inception in 2015 and continues

to grow on a daily basis as new images are created.




                                             6
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 7 of 25




       17.     On the “Event” side, Shutterstock obtained from PMC the rights to

(a) leverage PMC’s insider access to various high profile Hollywood and fashion events,

such as the Academy Awards, the Toronto Film Festival, and the Golden Globes, and to

attend and exclusively photograph those events for PMC using PMC credentials; and

(b) attend and photograph PMC-hosted events, again for PMC and to the extent such

events were held, and to license the resulting photographs to Shutterstock customers.

       Shutterstock’s Strategic Need to Partner with PMC

       18.     Before Shutterstock’s entry into the Archive & Event Agreement,

Shutterstock was primarily a “stock” photo outlet. Stock photographs are low value

photographs, often used for commercial purposes such as providing decorative elements

to personal and commercial websites. As The Atlantic reported in 2012, Shutterstock’s

stock photograph website focused “heavily on sit-comic poses, colorful cartoons, plates

of food, ponderous abstractions, and cats.”

       19.     Although Shutterstock had hoped to expand its licensing business beyond

such cat photos and into the more prestigious and higher revenue news and editorial

space – especially in the fields of entertainment and fashion – Shutterstock had been

stalled in its ability to expand into these markets, which had long been dominated by its

main competitor, Getty Images.

       20.     In 2015, Shutterstock embarked on an ambitious two-pronged business

plan to move beyond the stock photography business and into the more lucrative and

prestigious news and editorial markets. First, Shutterstock acquired Rex Features,

Europe’s largest independent photo press agency, in January 2015. Second, Shutterstock

looked for a similarly big opportunity within the United States with the goal of




                                              7
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 8 of 25




establishing credibility and gaining a foothold in the news and editorial arenas to compete

with Getty and others in these markets.

       21.     Shutterstock identified PMC as the ideal partner in the United States to

accomplish its broader strategic goals. Shutterstock and PMC engaged in lengthy

negotiations, and ultimately entered into the Archive & Event Agreement, effective July

1, 2015. In press announcements, interviews with the press, and even in its own filings

with the Securities and Exchange Commission, Shutterstock trumpeted the role that the

PMC relationship played within Shutterstock’s larger strategic goals. Shutterstock issued

a press release stating that it had formed a “strategic . . . partnership” with PMC that

would allow the company to “accelerate our progress in editorial imagery.” A

Shutterstock executive told the business publication Crain’s Business New York that the

“deal brings us strength in entertainment and fashion in the U.S.” And Shutterstock

disclosed in its Form 10-K Annual Report for 2015 that the deal gave Shutterstock

“credibility in the market for editorial content that will allow us to further grow our

product offerings.” As Crain’s recognized, Shutterstock’s entry into its landmark deal

with PMC enabled the then-“provider of stock imagery” to finally “step[]into the world

of red carpets and fashion runways—and tak[e] a key provider of fashion and

entertainment photos and video away from archrival Getty Images.”

       22.     Given the critical importance of the Archive & Event Agreement to the

company’s strategic plans, Shutterstock agreed to provide PMC with significant

compensation to induce PMC to enter the deal. Among other things, Shutterstock agreed

to pay PMC a generous royalty for Shutterstock’s licensing of PMC’s content as well as a




                                              8
     Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 9 of 25




Third, Shutterstock agreed to provide PMC with a digital asset management tool,

allowing PMC to store significant terabytes of digital content at no cost to PMC.

Shutterstock further agreed that PMC would be the copyright owner of all photographs

that Shutterstock shot at both PMC-hosted events and at third-party events to which

Shutterstock was given access by PMC, and that Shutterstock shot using PMC

credentials.

       Shutterstock Reaped Incalculable Benefits Under the Deal

       23.     For the past five years, Shutterstock has reaped tremendous benefits under

the Archive & Event Agreement:

       24.     Shutterstock has attained all the “credibility” it sought to gain from the

deal. That credibility gave Shutterstock an immediate foothold in the editorial and news

licensing market within the United States and opened the door for Shutterstock to add

editorial and news partners and content to its offerings.

       25.     Indeed, before Shutterstock entered into the Archive & Event Agreement,

it was rarely given credentials to allow photographers inside the highest profile events in

the fashion and entertainment industry, and only occasionally given “behind the line”

credentials to stand outside these events on the red carpet. Pursuant to the Archive &

Event Licensing Agreement, when a PMC publication was given access to one of these

events, it gave its credential to Shutterstock, and Shutterstock would send its own

photographer to cover the event. As a result of Shutterstock’s use of PMC’s credentials,

Shutterstock was finally able to “crack the barriers” and gain access through PMC that




                                             9
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 10 of 25




industry expert Paul Melcher coined Shutterstock’s “golden pass.” Shutterstock is now

regularly granted its own credentials to many of the events for which PMC previously

provided Shutterstock access.

       26.     Shutterstock also has received rights to license images from PMC’s

photograph collection. This collection includes photographs contained in PMC’s historic

archive plus the tens of thousands of photographs taken during the past five years by

PMC’s own staff and freelance photographers, as well as Shutterstock’s photographers

shooting for PMC under the Archive & Event Agreement, which photographs

Shutterstock has continuously exploited and licensed under PMC’s authority. PMC’s

photograph collection includes decades of images featuring famous moments in fashion,

entertainment, rock and roll, and other historic events, including Truman Capote’s Black

and White Ball. The collection also includes images that PMC’s staff and freelance

photographers shoot almost every day ranging from movie premieres and concerts and

other “red carpet” events to, just recently, images of protestors on the streets of Los

Angeles.

       Shutterstock’s Pretextual Termination

       27.     As part of Shutterstock’s new strategy to shore up the company by

reducing expenses, and despite the significant benefits that Shutterstock has received and

would have continued to receive going forward under the deal, Shutterstock notified

PMC of its termination of the Archive & Event Agreement via a written “Notice of

termination for cause” dated May 18, 2020. Shutterstock contends that this letter

provided PMC with a 45 day “notice and cure” period. However, Shutterstock’s May 18,

2020 letter did not provide PMC with such notice. Shutterstock sent PMC a second letter




                                             10
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 11 of 25




on July 2, 2020, notifying PMC that Shutterstock was again terminating the agreement,

this time as of July 17, 2020.

       28.     Shutterstock justified its termination on the untenable theory that, as result

of in person events being cancelled as a result of the global COVID-19 pandemic, PMC

cannot “perform” under the Archive & Event Agreement; and accordingly, the purpose of

that contract has been “entirely frustrated” and the agreement rendered “worthless.”

Shutterstock also notified PMC, both in that termination letter and in other

communications, that Shutterstock is excused from paying, and would not commit to pay,

                                                     that is due and payable to PMC under

the Archive & Event Agreement on or before July 1, 2020. As set forth below,

Shutterstock seeks to re-write the Archive & Event Agreement to falsely contend that

PMC is obligated to deliver it events to shoot. Shutterstock has no grounds to purport to

terminate the agreement on this basis, much less to contend that the agreement has been

rendered worthless.

       29.     Shutterstock has no valid basis to rely on COVID-19 to terminate the

Archive & Event Agreement, but is instead exploiting the pandemic to cynically and

illegitimately renege on its contractual obligations: specifically, Shutterstock seeks to

avoid paying PMC                              that was due and owing as of July 1, 2020.

In addition, Shutterstock wishes to avoid its obligation to offer PMC



      , and other benefits owed to PMC during the remainder of the agreement. This is

not due to any failure by PMC to perform, or any “frustration” or “impossibility” of, the




                                             11
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 12 of 25




Archive & Event Agreement due to COVID-19, but instead is based on Shutterstock’s

desire to implement a new business model to lower its costs across the board.

       30.      Shutterstock cannot legitimately contend that PMC has failed, or will in

the future fail, to “perform” under the Archive & Event Agreement based on the

cancellation or non-occurrence of live, in-person events that Shutterstock planned to

photograph. PMC has no contractual obligation to ensure that any live, in-person events

are held for Shutterstock to attend and photograph. Rather, the Archive & Event

Agreement plainly states that PMC is obligated only to ensure that Shutterstock

photographers are given access to PMC events, and given credentials for third-party

operated events to which PMC is given access: “PMC will provide Shutterstock access to

its events, galas, conferences, summits, and other event functions to which third parties

are invited generally,” and “PMC will provide to Shutterstock defined credentials, passes,

and VIP access to significant events around the world to which PMC has access. . . .”

PMC has never denied, Shutterstock access to any applicable PMC or third party-

operated live event, and PMC, therefore, did not fail, to perform any of its live event

obligations under the Archive & Event Agreement.

       31.     Further, Shutterstock cannot legitimately rely upon the “frustration of

purpose” doctrine to terminate the Archive & Event Agreement. That doctrine can be

invoked only where the contract at issue has been rendered “virtually worthless.”

Regardless of the temporary pause in Shutterstock’s ability to access live events due to

the COVID-19 pandemic, Shutterstock already has reaped tremendous benefits under the

contract and, absent its unlawful termination, stood to reap many more through the




                                             12
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 13 of 25




remainder of the term of the Agreement (which would have continued through June 31,

2021).

         32.   As set forth above, for the past five years, Shutterstock already has

received an array of benefits under the Archive & Event Agreement, including

(a) obtaining the incalculable “credibility” that it eagerly sought to expand its business

lines and enhance its reputation; (b) attending PMC hosted events and using PMC’s

credentials to capture five years-worth of photographs at high-profile events hosted by

third parties, all of which have been exclusively licensed by Shutterstock; and

(c) exclusively licensing images from the legendary PMC photograph collection, which is

updated virtually daily with images taken by PMC’s own photographers. Given this five-

year long stream of benefits that Shutterstock already enjoyed under the Archive & Event

Agreement, and the opportunity to continue to receive substantial benefits under the

Agreement through the remainder of its term, it is impossible for COVID-19 to have

rendered the contract virtually worthless to Shutterstock.

         33.   Notably, Shutterstock continued to license images from PMC’s

photograph collection to third-parties after various COVID-19 restrictions were

implemented in the United States starting in mid-March 2020. For example, on or about

July 27, 2020, Us Weekly magazine published a cover story about the untimely and tragic

death of Kelly Preston. The cover image illustrating the story was an image from PMC’s

photograph collection that Shutterstock licensed to the magazine.

         34.   While Shutterstock now disingenuously brushes aside the benefits it

received from its licensing of millions of PMC photographs, including those shot by

PMC photographers during the past five years, as well as those Shutterstock shot at PMC




                                             13
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 14 of 25




and third party-operated events, Shutterstock has consistently touted its access to the

PMC photograph collection as a key benefit of the deal. Shutterstock’s press release

announcing the deal in 2015 included the headline “Alliance to create leading global

image library anchored by PMC’s WWD and Variety,” and Shutterstock highlighted

in the same release that “Shutterstock will have an exclusive worldwide right and license

to PMC’s archive, including images from its legendary, 100-year-old publications

Variety and WWD.” Shutterstock again highlighted the value of the photograph

collection in its Form 10-K report for 2015, stating that the Archive & Event Agreement

provides Shutterstock with “exclusive worldwide rights to license PMC’s extensive

archive that includes Variety and Women’s Wear Daily publications.”

       35.     Even if one were to focus myopically on only the live events that

Shutterstock had planned to photograph over the past few months, it was premature for

Shutterstock to contend in May and again in July, 2020 that the Archive & Event

Agreement had been rendered “virtually worthless” for the remainder of the contract

(which, as noted, was scheduled to expire on June 30, 2021) based on COVID-19, given

that the current pause in live, in-person entertainment events may soon end. Indeed, each

of the times that Shutterstock purported to terminate the Agreement, Shutterstock had no

way of knowing which or how many of these events would not occur during the 2020–

2021 contract period and even today Shutterstock still cannot know that information for

the majority of these events (none of the marquee events identified in the Archive &

Event Agreement were scheduled before September 2020, and most were originally

scheduled to be held between December 2020 and June 2021). By way of example, The

Venice Film Festival was never postponed. It commenced as a live, in-person event on




                                             14
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 15 of 25




September 2, 2020, as originally scheduled and it includes several red-carpet events

which photographers are attending and photographing. The Golden Globe and Academy

Awards have been rescheduled but remain planned for 2021.

       36.     As the above demonstrates, Shutterstock’s purported termination of the

Archive & Event Agreement based on COVID-19 is entirely pretextual. Far from being

genuinely aggrieved by the effects of COVID-19, Shutterstock is exploiting the grave

COVID-19 pandemic to help it further a new, greedy cost cutting business model,

recently introduced by new senior management, that it seeks to implement for reasons

having nothing to do with the virus. Instead, Shutterstock’s surprising decision to

unilaterally terminate the contract is part and parcel of a broader strategy by new

management to reduce Shutterstock costs due to challenges to its business model.

       37.     On February 13, 2020, Shutterstock announced that its founder and then

CEO, would step down and be replaced by a new CEO. This announcement coincided

with the release of Shutterstock’s Q4 and 2019 financial results, which showed that

although overall revenue increased year by year, net income dropped 63% and net

income per share declined by nearly 22 percent.

       38.     Following this announcement, Shutterstock immediately embarked on a

program to reduce its expenses and shore up its revenues. On May 26, 2020, just six

weeks after the management change, Shutterstock announced that to cut costs and

increase profits, the company would dramatically reduce, effective as of June 1, 2020,the

royalty rates paid to its contributors (i.e., the photographers and other content owners

whose images Shutterstock licenses). In addition to lowering overall rates paid to its

contributors, this new royalty structure will allow Shutterstock to retain for itself a




                                              15
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 16 of 25




significant portion of subscription fees that its customers pay to Shutterstock and which

Shutterstock previously shared with its contributors.

       39.     Shutterstock’s business challenges appear to be the result of regrettable

management failures. Despite the many opportunities provided by PMC under the

Archive & Event Agreement, Shutterstock has failed to fully exploit its relationship with

PMC. Shutterstock has undergone frequent management turnover since 2015, including

the dismissal and/or departure of most of the Rex Features staff familiar with the news

and editorial photography licensing business and three General Manager turnovers in the

past five years. Shutterstock has further failed to implement necessary technological

measures to ensure that the PMC photographic images, including those in the PMC

photograph collection, were fully exploited. By way of example, since 2015,

Shutterstock has repeatedly promised PMC that it would build a “call for image” system

that would allow the parties to syndicate the extremely valuable and high profile cover

photographs and other celebrity-driven studio photographs taken by Variety, Rolling

Stone, Deadline and other PMC publications, and which require prior approval of talent

before syndication can take place (i.e. permission is required to be obtained from the

talent appearing within the photographs, often A-list Hollywood celebrities and world-

class musicians), prior to licensing. “Call for image” is a key feature of the Getty

Images, Magnum, Trunk Archive and other high-end photograph licensing and

syndication businesses.

       40.     Shutterstock, moreover, made these moves and cynically terminated its

Archive & Event Agreement with PMC in an effort to avoid paying it the monies due

thereunder, even though Shutterstock had announced on April 28, 2020 that it is well




                                             16
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 17 of 25




positioned financially with $296 million in cash and no debt and expects to produce

significant earnings and free cash flow in 2020, allowing it to continue to pay a quarterly

dividend to its shareholders

       Shutterstock’s Other Contract Breaches

       41.     In addition to its wrongful termination of the Archive & Event Agreement,

Shutterstock has breached the contract, and the covenant of good faith and fair dealing

inherent in it, in other ways as well.

       Shutterstock’s Additional Breach of Contract

       42.     Shutterstock is obligated under the Archive & Event Agreement to

“provide editorial photographic event coverage, at Shutterstock’s expense, for all PMC

Events” (which events include events, galas, conferences, summits, and other event

functions to which third parties are invited generally). Yet, Shutterstock refused in 2019

to send its photographers to cover and photograph various PMC-hosted events and made

clear that it would not cover in 2020 anything that it considered a “smaller” PMC event.

The 2019 events that Shutterstock specifically refused to cover, included:

   •   The Cave Screening & Reception – 10/29/2019

   •   SPC Maiden Screening & Panel – 10/24/2019

   •   Doc Series- Bellingcat – 10/22/2019

   •   Composer Panel – 10/22/2019

   •   Netflix Atlantics Screening – 10/21/2019

   •   Ford v Ferrari Screening – 10/17/2019

   •   Honey Boy Screening – 10/14/2019

   •   Made in Boise Screening – 10/10/2019

   •   Life Below Zero Screening – 8/26/2019


                                            17
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 18 of 25




   •   HBO Panels – 8/18/2019

   •   Free Solo Screening, Panel & Reception – 8/12/2019

   •   Gold Derby Meet The Experts Event, The Landmark West LA – 5/28/2019

   •   Meet The Experts at The Landmark West LA – 5/30/2019

   •   Meet The Experts at The Landmark West LA – 6/4/2019

   •   Gold Derby Meet The Experts at The Landmark West LA – 6/6/2019

                Shutterstock’s Breach of the Implied Covenant

       43.      As explained above, the Archive & Event Agreement required PMC to

give Shutterstock PMC’s credentials to photograph third-party events to which PMC had

access and Shutterstock, historically, had no access. PMC was barred under the terms of

the Archive & Event Agreement from providing these credentials to any third party other

than Shutterstock. In exchange, the Archive & Event Agreement provided that PMC

would own all photographs shot by Shutterstock using these credentials.

       44.      When the parties negotiated the Archive & Event Agreement, the parties

contemplated, and PMC reasonably and justifiably understood, that Shutterstock would

use PMC’s credentials to take photographs at these third party events, to the extent PMC

offered such credentials to Shutterstock for, and Shutterstock wished to photograph, these

events, especially given that PMC was obligated to give its credentials exclusively to

Shutterstock.

       45.      Shutterstock nevertheless aggressively leveraged its use of PMC’s

exclusive access to various third-party events to establish its own relationships with the

producers/promoters of these events and to obtain its own credentials for Shutterstock

photographers to access these events independent of PMC.




                                             18
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 19 of 25




       46.     On various occasions, Shutterstock declined to use the credentials for third

party events that PMC was required to provide exclusively to Shutterstock under the

Archive & Event Agreement’s terms and which PMC either provided or was ready,

willing, and able to provide to Shutterstock, and Shutterstock instead attended these

events using credentials that Shutterstock obtained for itself off PMC’s back. On these

occasions, Shutterstock has claimed ownership of the resulting photographs and has

exploited the images for itself even though the Archive & Event Agreement contemplates

that Shutterstock would photograph these events, if at all, using PMC’s credentials.

Shutterstock’s attempt to do an end-run around the Archive & Event Agreement by

rejecting the use of PMC’s credentials unfairly interferes with PMC’s right to receive the

benefits it expected to receive under the contract (the copyright in photographs at any

third-party event that Shutterstock photographed and to which PMC tendered its

credentials to Shutterstock), unfairly competes with PMC, and violates Shutterstock’s

duty of good faith and fair dealing by diminishing the value of PMC’s photograph

collection by reducing the number of photographs PMC owns and adds to that collection

and can commercially exploit.

       Shutterstock’s Copyright Violations

       47.     PMC is the holder of the exclusive rights under the Copyright Act of 1976

(17 U.S.C. §§ 101 et seq.) (the “Copyright Act”) to, inter alia, reproduce, distribute,

display, or license the reproduction, distribution, and/or display, among other images, the

approximately 2,300 photographs listed in Exhibit 1 attached hereto (the “2,300

Photographs”).




                                             19
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 20 of 25




        48.      The 2,300 Photographs include images from various “red carpet” events

which Shutterstock photographed on PMC’s behalf and using PMC’s credentials under

the Archive & Event Agreement, as well as images shot by one of PMC’s renowned staff

photographers.

        49.      Under the Archive & Event Agreement, PMC granted Shutterstock an

exclusive worldwide license for the duration of the agreement’s term to exploit the 2,300

Photographs.

        50.      Shutterstock’s license to exploit the 2,300 Photographs (or any of PMC’s

photographs) ended when Shutterstock wrongfully terminated the Archive & Event

Agreement no later than July 17, 2020. Shutterstock nevertheless continued to

reproduce, distribute, and display the 2,300 Photographs on its website after July 17,

2020.

        51.      Continuing after Shutterstock’s purported termination of the Archive &

Event Agreement, Shutterstock has misrepresented itself as the copyright owner of the

2,300 Photographs in connection with its reproduction, distribution, and/or display of

those works on RexFeatures.com and Shutterstock.com, and in metadata attached to the

images which Shutterstock distributes to its customers and licensees.

        52.      Shutterstock knew that PMC—not Shutterstock—owned the copyright in

the 2,300 Photographs. Shutterstock nevertheless credited itself (sometimes along with

the applicable photographers) as the owner of these works and afforded no ownership

credit to PMC. Shutterstock has therefore falsified copyright management information

related to such works. Shutterstock’s falsification of copyright management information

was without PMC’s authorization.




                                             20
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 21 of 25




       53.     Shutterstock’s falsification of copyright management information allows

Shutterstock to conceal the fact that Shutterstock does not have authority to reproduce,

distribute, or display the 2,300 Photographs, nor to license others to do so and that its

exploitation of the works is infringing.

       54.     Moreover, on information and belief, Shutterstock has granted licenses to

third parties to reproduce, distribute, and/or display certain of the 2,300 Photographs after

July 17, 2020, thereby further distributing false copyright management information that

causes Shutterstock’s customers and licensees to misattribute the copyright ownership

information in connection with their own uses of the licensed images.

                              FIRST CLAIM FOR RELIEF

                                   (Breach of Contract)

       55.     PMC repeats and realleges, as if fully set forth herein, each of the

allegations set forth in paragraphs 1 through 54 above.

       56.     The Archive & Event Agreement is a valid and binding contract, and PMC

has performed its obligations under it.

       57.     Shutterstock has improperly purported to terminate the Archive & Event

Agreement as of no later than July 17, 2020. Shutterstock had no valid basis to terminate

the Archive & Event Agreement, such that its purported termination is a material breach

of the Archive & Event Agreement.

       58.     Shutterstock also breached the Archive & Event Agreement by failing to

                                               due and owing prior to July 17, 2020.

       59.     Shutterstock has also breached the Archive & Event Agreement by

refusing to attend and photograph events hosted by PMC.




                                             21
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 22 of 25




       60.     As a result of Shutterstock’s actions, PMC has been damaged in an

amount to be determined at trial, and which exceed $5 million,

                         and additional damages resulting from the loss by PMC of the

other benefits due and owing to PMC under the Archive & Event Agreement, including,

without limitation,

                                           and the value of the photographs that

Shutterstock was obligated, but refused, to shoot.

                            SECOND CLAIM FOR RELIEF

        (For Breach of the Implied Covenant of Good Faith and Fair Dealing)

       61.     PMC repeats and realleges, as if fully set forth herein, each of the

allegations set forth in paragraphs 1 through 60 above.

       62.     The Archive & Event Agreement contains a covenant of good faith and

fair dealing inherent in every contract.

       63.     In declining to use the credentials for third party events that PMC was

required to provide exclusively to Shutterstock under the Archive & Event Agreement’s

terms, attending these events using credentials that Shutterstock obtained for itself, and

thereafter claiming ownership of the resulting photographs, Shutterstock has unfairly

interfered with PMC’s right to receive its expected benefits under the contract and has

violated the covenant of good faith and fair dealing.

       64.     As a result of this violation, PMC has been damaged in an amount to be

proven at trial, including but not limited to the value of the estimated thousands

photographs and the ability to earn royalties from the commercial exploitation of these

works during the term of the Archive & Event Agreement and thereafter, that




                                              22
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 23 of 25




Shutterstock took at the approximately 30 events at which it declined to use PMC’s

credentials and thus diverted from PMC.

                            THIRD CLAIM FOR RELIEF

                          (Digital Millennium Copyright Act)

       65.     PMC repeats and realleges, as if fully set forth herein, each of the

allegations set forth in paragraphs 1 through 64 above.

       66.     PMC is the exclusive owner of the copyrights in the 2,300 Photographs.

       67.     When Shutterstock reproduced, distributed, and displayed the 2,300

Photographs on RexFeatures.com and Shutterstock.com, the 2,300 Photographs contained

copyright management information protected under 17 U.S.C. § 1202.

       68.     Upon information and belief, Shutterstock intentionally and knowingly

provided false copyright management information in connection with the 2,300

Photographs by crediting itself, and not PMC.

       69.     This conduct of Shutterstock violates 17 U.S.C. § 1202.

       70.     Shutterstock’s falsification of the copyright management information was

made without PMC’s authorization.

       71.     Upon information and belief, Shutterstock intentionally and knowingly

provided copyright management information falsely identifying Shutterstock as the

owner of the copyrights in the 2,300 Misattributed Photographs and not PMC, to induce,

enable, facilitate, or conceal the infringement of PMC’s exclusive rights in the 2,300

Photographs, including Shutterstock’s own infringement. Shutterstock also knew, or

should have known, that such falsification of copyright management information would




                                            23
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 24 of 25




induce, enable, facilitate, or conceal the infringement of PMC’s exclusive rights in the

2,300 Photographs.

       72.     As a result of the wrongful conduct of Shutterstock as alleged herein,

PMC is entitled to recover from Shutterstock the damages that it sustained and will

sustain, and any gains, profits and advantages obtained by Defendant because of its

violations of 17 U.S.C. § 1202.

       73.     Alternatively, Plaintiff may elect to recover from Defendant statutory

damages pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for

each violation of 17 U.S.C. § 1202, which would range from approximately $5,750,000

to $57,500,000 in the aggregate.

       74.     PMC would be further entitled to its attorneys’ fees and full costs pursuant

to 17 U.S.C. § 1203.

                           FOURTH CLAIM FOR RELIEF

                                  (Copyright Infringement)

       75.     PMC repeats and realleges, as if fully set forth herein, each of the

allegations set forth in paragraphs 1 through 74 above.

       76.     As the owner of the copyrights in the 2,300 Photographs, PMC owns the

exclusive rights to reproduce, distribute, and/or display the 2,300 Photographs.

       77.     Shutterstock has, within the United States, reproduced, distributed, and/or

displayed the 2,300 Photographs on and after July 17, 2020.

       78.     Shutterstock had no authorization to reproduce, distribute, and/or display

the 2,300 Photographs on or after July 17, 2020.




                                            24
    Case 1:20-cv-04583-MKV Document 29 Filed 09/11/20 Page 25 of 25




       79.     As a direct and proximate result of Shutterstock’s infringement of PMC’s

exclusive rights under copyright, PMC is entitled to damages in an amount to be

established at trial and Shutterstock’s profits pursuant to 17 U.S.C. § 504(b) for each

individual act of infringement.

       WHEREFORE, PMC demands judgment and relief against Shutterstock as

follows:

               A.      A judgment in PMC’s favor on PMC’s Claims for Relief.

               B.      Damages in an amount to be proven at trial;

               C.      Pre-judgment and post-judgment interest to the extent permitted by
                       law from the date of breach or wrongful act, until payment is
                       made;

               D.      The costs of this action;

               E.      Attorneys’ fees and costs; and

               F.      Such other relief as the Court may deem just and proper.


 Dated: New York, New York                     SHAPIRO ARATO BACH LLP
        September 11, 2020
                                               By: /s/ Cynthia S. Arato
                                                   Cynthia S. Arato
                                                   Lauren M. Capaccio

                                               500 Fifth Avenue, 40th Floor
                                               New York, NY 10110
                                               Telephone: (212) 257-4882
                                               Facsimile: (212) 202-6417
                                               carato@shapiroarato.com

                                               Attorneys for Plaintiff Penske Media
                                               Corporation




                                             25
